4:17-bk-15028 Doc#: 47 Filed: 07/29/20 Entered: 07/29/20 08:42:24 Page 1 of 1




                     IN THE UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF ARKANSAS

                                  IN PROCEEDINGS:
                                       1715028


                                     DEBTOR(S):
                                    TINA R WARD


                               WITHDRAWAL OF CLAIM
         PLEASE WITHDRAW CLAIM NUMBER 16 IN THE AMOUNT OF $2,276.66


                               CREDITOR'S SIGNATURE:
                                /s/ Taylor R Boehnlein




                              CREDITOR CONTACT INFO:
         LVNV Funding, LLC its successors and assigns as assignee of FNBM, LLC
                              Resurgent Capital Services
                                    PO Box 10587
                                 Greenville, SC 29603
                                    (877) 264-5884


                                        DATE:
                                      7/29/2020
